Citation Nr: 1411424	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  04-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to October 1992.

This case was previously before the Board of Veterans' Appeals (Board) in March 2008 and March 2012, at which time, the Veteran was seeking increased ratings for various service-connected left knee disorders.  During a January 2011 VA examination, the examiner raised the issue of entitlement to a TDIU.  Following development of the record, the VA Appeals Management Center (AMC) in Washington, D.C. denied that claim.  Thereafter, that issue was returned to the Board for further appellate action and the claim was denied in a February 2013 decision.  The Veteran subsequently appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's February 2013 decision and remanded the matter to the Board for further development consistent with the Joint Motion. 

In May 2011, the Veteran had a Travel Board hearing at the RO before the undersigned.  The transcript of the hearing is of record and was reviewed.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The competent and credible evidence indicates that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.



CONCLUSION OF LAW

The criteria also are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a combined disability rating of 70 percent due to multiple service-connected disabilities, including a total left knee replacement

The Veteran meets the scheduler requirements so the only question remaining is whether the Veteran's service-connected disabilities render him unemployable.  A  January 2011 VA examiner opined that given the Veteran's functional impairment of the left knee he would not be able to do any strenuous activities and as such would be unable to maintain any meaningful employment. 

Based on its review of the record, the Board finds the competent and credible evidence to be at least in relative equipoise with regard to the issue of whether the Veteran's service-connected disabilities are of such severity that he is rendered unable to secure or follow a substantially gainful occupation in any meaningful capacity.  Thus, with resolution of all reasonable doubt in his favor, TDIU is granted.  38 C.F.R. § 4.3.


ORDER

TDIU is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


